Citation Nr: 1236186	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-34 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007. 

The Veteran's claim comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office in St. Petersburg, Florida, which, in pertinent part, granted service connection for hypertension and hemorrhoids and assigned noncompensable disability ratings. 

The Board notes that the Veteran initially pursued an appeal of entitlement to service connection for a bilateral knee disability.  This claim was subsequently granted pursuant to a July 2009 rating decision.  As such, they are no longer in appellate status. 

In addition, the claim was previously before the Board in June 2011, at which time it was remanded for further development.  

The issue of entitlement to a compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Since the December 1, 2007, effective date of the grant of service connection, the Veteran's hypertension has been partly controlled by one or two medications at any given time, and a history of diastolic pressure predominantly 100, which more nearly approximates the criteria for a 10 percent rating.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but no more, for hypertension have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

With respect to the Veteran's claim of entitlement to an initial compensable rating for his service-connected hypertension, generally, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

The Veteran's increased rating claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has also been satisfied with respect to the Veteran's increased initial rating claim.  The RO has obtained the Veteran's service treatment records and VA treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Moreover, the Veteran was afforded VA examinations in August 2007 and July 2011 that addressed the salient issues presented by the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners took into account the Veteran's statements and relevant treatment records, and performed thorough clinical evaluations, all of which allowed for fully-informed evaluations of the claimed disability. Id.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available, but not part of the record. See Pelegrini, 18 Vet. App. at 120. 

Finally, it is noted that the Board remanded this appeal in June 2011 for further development.  The RO was instructed to attempt to acquire any outstanding VA treatment records, as well as to afford the Veteran a VA hypertension examination related to the claim on appeal.  The Board is satisfied there was substantial compliance with the Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO obtained the Veteran's VA outpatient treatment records, and provided a VA examination for the hypertension claim. 

While the RO sent a letter to the Veteran in July 2011 requesting authorization to obtain any relevant private treatment records and to identify VA treatment at facilities other than Eglin, Biloxi, and Poplar Bluff; he did not respond to this request.  Nevertheless, the Board is satisfied that the RO has taken sufficient steps to fulfill the duty to assist requirements, even though such efforts were unavailing.  In making this determination, it should be emphasized that the Veteran has an obligation to cooperate in the development of his claims, and a failure to do so may adversely affect the final disposition. See 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a "one-way street").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension 

The Veteran contends that his hypertension, currently evaluated as noncompensable, warrants a higher rating.  He asserts that he has a history of diastolic pressure predominately 100 or more. See VA Form 9, September 2009.  The Veteran also takes continuous medication for control of his blood pressure.   

The Veteran's service-connected hypertension is currently rated pursuant to 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent rating is assigned for HTN when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more. 

Historically, the evidence reflects that the Veteran was diagnosed with hypertension in approximately 1992.  A brief overview of the service treatment records (STRs) dated from 1994 to 2007 reflect diastolic readings of 100 or more on at least five occasions (May 1994, December 2002, November 2004, December 2004, and in an undated STR); many other diastolic readings from this time period easily approach the 100 level; this was so despite the use of blood pressure medication.  

In August 2007 the Veteran underwent a general VA (QTC) examination.  The Veteran noted that he experienced elevated blood pressure whenever he was without his medication.  Current medications consisted of Lisinopril (10 milligrams/daily).  Three consecutive blood pressure readings from three different days were obtained.  Those readings were as follows: Day 1: 138/90; 131/89; and 131/88; Day 2: 128/88; 135/90; and 122/84; and Day 3: 145/93; 136/92; and 134/89.  The pertinent diagnosis was hypertension; the examiner noted elevated blood pressures during objective examination.  

A VA treatment record from October 2007 reflects a blood pressure reading of 129/65.  

A September 2008 VA treatment record reflects a blood pressure reading of 153/108.  The Veteran's Linsinopril dosage was increased based on these findings. 

A May 2009 VA treatment record reflects a blood pressure reading of 141/80.  

The Veteran underwent a VA hypertension examination in July 2011.  Present medications included Lisinopril and Diltiazem.  The Veteran reported that his blood pressure had been elevated throughout the years with frequent peaks of diastolic BP over 100.  He also stated that his physician recently added an additional medication for control of his blood pressure.  He reported that his BP was now stable, with less spikes.  The examiner noted that the Veteran's hypertension required continuous use of medication for control.  Blood pressure readings were as follows:  130/84; 144/88; and 137/80.  The examiner stated that the Veteran did not have a history of diastolic pressure elevation to predominately 100 or more.  The pertinent diagnosis was essential (most likely) hypertension, with no known residuals, evidence of hypertensive damages, hospitalizations, or functional limitations.  

Review of the examination reports of record shows that the Veteran has required medication to maintain the stability of his hypertension.  Specifically, the Veteran has had several occasions where he has had suboptimal control of his hypertension and adjustments to his medications was necessary to control his hypertension.  The Veteran is shown to be taking at least two continuous medications for control of his hypertension.  There is a history in the Veteran's STRs of sufficiently elevated readings to warrant a compensable rating.  It is a reasonable conclusion that were he to be off medication completely, he would meet the schedular history which would require a compensable rating.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The fact that the Veteran is taking two medications for control of his hypertension is sufficient to more nearly approximate the criteria for the 10 percent evaluation.  As such a 10 percent rating, but no more, is warranted under Diagnostic Code 7101for the entire rating period.  As the Veteran's diastolic pressure has not been predominantly 110 or more, or his systolic pressure has not been predominantly 200 or more, the next higher, 20 percent rating is not warranted under Diagnostic Code 7101.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops. Id.  

The schedular criteria reasonably describe the Veteran's disability level and symptomatology of the Veteran's hypertension.  The Veteran's hypertension has been shown to require medication(s) for its control.  The evidence does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  Thus, the criteria for 10 percent rating reasonably describe the Veteran's service-connected hypertension disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required. 

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected hypertension is not warranted. Thun, 22 Vet. App. at 115. 

Thus, in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected hypertension more nearly approximates an initial 10 percent disability rating, but no higher. 

Lastly, the Board notes that while the Veteran has made a claim for the highest rating possible for his hypertension, he has not submitted evidence of unemployability or claimed to be unemployable since that time.  Rather, the evidence of record reflects that the Veteran is currently employed. See Hypertension VA Examination, July 2011.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

An initial 10 percent rating, but no more, for hypertension, is granted, subject to the law and regulations governing the award of monetary benefits. 


REMAND

Hemorrhoids

The Veteran asserts that he is entitled to a compensable rating for his hemorrhoid condition.  He specifically endorses bleeding, fissures, painful bowel movements, and stool leakage. See e.g., March 2009 Notice of Disagreement.  

The Veteran's service-connected hemorrhoid disability is rated noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is warranted for mild or moderate disability.  A 10 percent rating is warranted for large or thrombotic hemorrhoids, which are irreducible and which have excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and secondary anemia, or with fissures. 

The Veteran underwent a general VA (QTC) examination in August 2007.  Subjectively, the Veteran reported anal itching, diarrhea, and a nagging feeling of an empty bowel.  He also described IBS symptoms and blood in his stool.  He stated that his hemorrhoids reoccurred "frequently."  He reported that his hemorrhoid condition had not necessitated hospitalization or surgery, nor was he receiving any current treatment for hemorrhoids.  Objective rectal examination revealed no evidence of fissures, ulcerations, reduction of lumen, trauma, rectal bleeding, infections, or fistulas.  Internal hemorrhoids were present and they were noted to be reducible.  Again, there is no evidence of bleeding or thrombosis.  There was no evidence of frequent recurrence of hemorrhoids, with excessive redundant tissue.  The pertinent diagnosis was minor hemorrhoids.  

In his March 2009 Notice of Disagreement, the Veteran reported that his hemorrhoids resulted in bleeding mixed with fecal matter and considerable pain during bowel movements.  

A May 2009 VA treatment note reflects that the Veteran complained of fecal incontinence and problems with fecal leakage up to three times per week.  He also reported a burning sensation in the sphincter.  He stated that these symptoms had been present for 3 years.  No rectal examination was performed at that time, however, the treatment note shows a diagnosis of "history (hx) of fecal incontinence and anal fissures."  He was referred to general surgery for evaluation.   

A July 2009 VA general surgery consult note reflects complaints of a history of painful bowel movements, blood on the toilet paper, urgency with bowel movements, and loose stools with a little incontinence.  The Veteran reported had been occurring for many years.  He also reported blood on the toilet paper.  Upon objective examination, there were small perianal skin tags.  There were no fissures upon inspection.  Digital rectal examination was tender, but essentially normal.  There was some redundancy of anal dermal tissue.  The diagnosis included the following: rule out (r/o) anal fissure and irritable bowel syndrome with bright red blood per rectum. See VA Treatment Records.  The physician recommended a full proctoscopic and anoscopic examination to determine the source of his pain and blood loss.  Notably, there was no mention of hemorrhoids or a history of hemorrhoids. 

A July 2009 VA telephone encounter note reflects that the general surgeon left a detailed message for the Veteran concerning his colonoscopy and whether it should be performed "prior to hemorrhoidectomy or fissurectomy."  

In August 2009, the Veteran complained of IBS symptoms, pruritis ani, and rectal bleeding.  He also reported occasional anal pain when irritated around the anus.  Responsive treatment included increase in fiber intake.  No diagnosis was provided. See VA Treatment Records.  The VA physician stated that the Veteran needed to be scheduled for a colonoscopy in order to rule out inflammatory bowel disease and for a better anorectal examination with conscious sedation.  A colonoscopy was thus requested at that time; the Veteran was instructed to return to the surgery clinic after the colonoscopy was completed. 

In his September 2009 VA Form 9, the Veteran reported that he currently experienced fissures and discomfort from his hemorrhoid condition.  

In July 2011, the Veteran underwent a VA hemorrhoid examination.  He reported anal pain at least once a week when evacuating.  He also endorsed straining and blood on the toilet paper after evacuating.  He stated that he was recently evaluated by a VA surgeon who suggested the possibility of an anal fissure, although no fissures were found upon examination at that time.  The Veteran again subjectively noted small amounts of blood on toilet paper, but no blood on bowel movement or in the toilet bowl.  The examiner stated that his was "suggestive of small fissures after straining."  Objectively, there were no external or internal hemorrhoids or masses present upon objective examination.  There was also no evidence of thrombosis.  In pertinent part, the VA examiner stated that there was no objective evidence to support a diagnosis of hemorrhoids.  There were also no evidence of large, thrombotic, irreducible, or excessive redundant tissue upon objective examination.  The examiner made no specific objective findings regarding the presence of fissures.  He concluded by noting that there was simply "no evidence of internal/external hemorrhoids."  

Clearly, the evidence outlined above reflects some conflicting findings.  First, the Veteran has consistently endorsed symptoms of anal bleeding, painful fissures, anal itching, and fecal incontinence.  While the July 2011 VA examiner noted the some of the Veteran's subjective symptoms, such as anal pain, straining, and blood after wiping (all symptoms which the Veteran is competent to report), he made no attempt to reconcile these symptoms with the objective record, or otherwise explain their significance/insignificance to the Veteran's service-connected hemorrhoid disability. (Emphasis added). See Layno v. Brown, 6 Vet. App. 465 (1994).

The available VA medical records also reveal that the Veteran was treated for some significant rectal/digestive symptomatology from May 2009 to September 2009.  Indeed, VA General Surgery treatment records dated in May through August 2009, indicated possible anal fissures, fecal incontinence, pruritis ani, and IBS.  The VA treatment records also discussed potential hemorrhoidectomy and/or fissurectomy procedures. See July 2009 VA Treatment Record.  The July 2011 VA examiner made no mention of these 2009 findings, which suggests that a comprehensive review of the prior VA treatment records was not accomplished.  

The VA examiner also made no effort to reconcile the symptoms/conditions noted by previous VA physicians (i.e., fecal incontinence, pruritis ani, or IBS) with the current examination findings, or lack thereof.  In addition, he made no specific findings as to the actual presence of anal fissures, instead noting that some of the Veteran's reported symptoms were "suggestive of small fissures after straining."  The examiner did not state whether the Veteran's service-connected hemorrhoid disability would result in the described fissures.  

While the Board is cognizant of the difficulty in rendering an opinion as to the nature and severity of the service-connected hemorrhoid disability, the examiner must consider all available evidence and attempt to address that question.  Furthermore, the examiner must also discuss, if possible, to what extent any of the Veteran's symptoms (such as rectal bleeding, sphincter control impairment, and/or pruritis ani) are attributable to the service-connected hemorrhoid disability, or are otherwise attributable to non-service connected disabilities (such as IBS).  If the examiner is unable to render such an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  The Board finds that the July 2011 VA examination is inadequate, and the matter must be remanded for a clarifying opinion. 

In addition, VA outpatient treatment records dated from May 2009 to September 2009, indicate that additional and relevant VA treatment records dated after September 2009 likely exist, but are not associated with the record.  In this regard, an August 2009 VA treatment note shows that the Veteran was scheduled for a future colonoscopy/anorectal examination to determine the source of the Veteran's complained-of blood loss.  Likewise, a July 2009 clinical/telephone contact note shows that the Veteran's VA physicians were, at the very least, contemplating hemorrhoidectomy or fissurectomy procedures.  Since the record does not contain any VA treatment records dated after September 2009, efforts to obtain such records must be made upon remand. 

For the reasons outlined above, the matter should be remanded to afford the Veteran another VA examination, provide etiological opinions as to the any objective findings of sphincter control impairment, anal fissures, pruritis ani, IBS, or any other rectal/digestive disabilities, and obtain outstanding VA treatment records dated after September 2009. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding relevant VA treatment records (to include those from the VAMC Biloxi) dated since September 2009 to the present.  Ask the Veteran if he has received treatment from any other VA facilities and obtain and associate with the claims file any such records.  If no additional treatment records are available for this time period, it should be so stated.

2. Ask the Veteran to identify any private treatment he has received for service-connected hemorrhoids since his separation from service in 2007.  Obtain releases of private medical records where necessary. 

3. Schedule the Veteran for a VA examination, by an appropriate specialist(s), to evaluate the nature and severity of his service-connected hemorrhoid disability and to diagnose and evaluate the nature and etiology of any anal fissures, sphincter control impairment, pruritis ani, and/or rectal/anal bleeding.  

The claims files must be reviewed by the examiner, to include a copy of this Remand, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record (including the Veteran's in-service treatment records evidencing his hemorrhoids, any private treatment records obtained as a result of this Remand, and the VA treatment records which all indicate bleeding, anal pain, pruritis ani, possible fissures, and reported fecal incontinence).  All indicated tests should be performed and all clinical findings reported in detail.

The examiner should describe the current severity of the Veteran's service-connected hemorrhoid disability.  In addition to addressing the Veteran's current status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's service-connected hemorrhoids.  

Specifically, the examiner should note whether the Veteran's hemorrhoids are:(a) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or (b) with persistent bleeding and with secondary anemia or fissures, (c) external or internal or both. 

To the extent possible, the examiner should differentiate between those symptoms (e.g., bleeding, itching, etc) which are attributable to the Veteran's service-connected hemorrhoids and those symptoms which are attributable to other non-service connected disabilities (such as IBS, if present).  

With respect to the claimed sphincter control impairment and/or fecal incontinence, the examiner should opine as to whether it is at least as likely as not that any such impairment is due to the service-connected hemorrhoid disability.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


